The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant’s furtive behavior in attempting to purchase a MetroCard with multiple credit cards, viewed in light of the arresting officer’s training and experience regarding credit card fraud at MetroCard vending machines, justified a level two inquiry, which led to defendant’s production of two credit cards and his admission that they did not belong to him, furnishing probable cause for his arrest (see People v Wilson, 52 AD3d 239 [2008], lv denied 11 NY3d 743 [2008]). Concur—Tom, J.P., Gonzalez, Nardelli, Moskowitz and Renwick, JJ.